The Attorney                 General         of Texas
                                              Ju&    19,.   1978

JOHN L. HILL
Attorney General


                   ,Ijonorable, Leslie .$Z Acker                    Opinion No. Ii- 118 S
                    Midland County Attorney
                    Midland, Texas 79701 ”                          Re: Whether a city may, trans-
                                                                    fer, a .street right-of-way to a
                                                                    county without publication    of
                                                                    notice. and bids as required in
                                                                    article 5421c-12, V.T.C.S.

                   Dear Mr. Acker:

                          You have requested our opinion regarding whether a city may transfer a
                   street .right-of-way to a county ‘with&t publication of notice and bids. You
                   state that Midland County’ has purchased property in Mldland on both sides of
                   Baird Street between Texas Avenue and Illinois Avenue.        The county has
                   requested the City of Midland, as owner .of the right-of-way of Baird Street,
                   to cl-e the street in the block between Texas and RlinoiS Avenues and
                   transfer the land therein to the county.

                         Se&ion 1,bf article 5421c-12, V.T.C.S., states:

                                    NO land owned by a political subdivision of the State
                                of ‘Texas. may ‘be sold or exchanged for other ,‘land
                                without first publishing in a newspaper of general
                                 circulation in the county where the land is located or
                                in an adjoining Wunty, if there is no such ,newspaper, a
                                notice’ that the land is to ,be offered for stile or
                                exchange to the general public, its description,       its
                                ‘location and the procedures under which sealed bids to’
                                purchase the land or offers to trade for the land may
                                be submitted. Notice shall be so given at least on two
                                separate occasions and no sale pr exchange shall be
                                held less than 14 days. after the last notice.

                   In Bowling v. City of El Paso,‘525 S.W.2d 539 (Tex. Civ. App. - Rl Paso), writ
                   refld n.r.e. per curiam, 529 S.W.2d 509 (Tex. 1975), the court held that art%%
                   54210-12. ‘should be construed to Eover disposal of land by any means.




                                                      p.    4785,
Honorable Leslie C. Acker    -   Page 2    (R-1199)



Although article 5421c-12 has thus been .held applicable to various types of transfers
of land by a political subdivision, we believe that an exception created by section 2
is applicable to the ~facts you describe. Section 2 provides, in pertinent part:

           [bl id procedures and publication requirements as set .forth in
           Section 1 of this Article shall not be applicable in the sale or
           disposition of real property interests belonging to a political
           subdivision in the following circumstances:

           ....

           (b) Streets or alleys, whether owned in fee or used by
           easement, in which event such land or interest may be sold
           to the abutting owner or owners in proportion to their
           abutting ownership, such division -between owners to be
           made in an equitable manner.

In the present instance, a street owned by the City of Midland will be transferred
to the “abutting owner,” Midland County. ln our opinion, therefore, the City of
Midland may, in the situation you pose, give to Midland County a street right-f-
way without publication of notice and bids.    Since your question is specifically
limited to the effect of article 5421c, V.T.C.S., we do not address the problems
which might arise under article 3, section 52 of the Constitution or article 1019,
V.T.C.S.

                                   SUMMARY

           In the circumstances .described, the City of Midland may
           transfer to Midland County a street right-of-way. without
           publication of notice and bids.




                                          ’ jOIiN L. HILL
                                            Attorney General of Texas

APPROVED:




DAVID M. KENDALL, First Assistant




                                            p.   4706
Honorable Leslie C. Acker   -   Page3        (H-1188)




C. ROBERT HEATH, Chairman
Opinion Committee

jsn




                                        p.    4707~